GORDON, Vice Chief Justice:
We granted review of the opinion of the Court of Appeals, Division I, 142 Ariz. 205, 688 P.2d 1097 (1984) pursuant to Ariz. Const, art. 6, § 5(E) and Ariz.R.Crim.P. 31.-19.
After our review of the record, we have concluded that the opinion of the Court of Appeals is correct and that it properly decided all issues. Rather than simply deny review in this case we believe that we should expressly approve the legal reasoning contained in the opinion of the Court of Appeals. We hereby adopt and approve the opinion of the Court of Appeals.
HOLOHAN, C.J., and HAYS, CAMERON and FELDMAN, JJ., concur.